                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.         CV 21-4094-JFW(SKx)                                            Date: May 27, 2021

Title:           Ryan Dorgan-v- Rap-Up, LLC


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                             None Present
                 Courtroom Deputy                           Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE RE: STANDING ORDER

        The Court has reviewed the docket in this action and determined that counsel for Plaintiff
has failed to file the Declaration of Lead Counsel required by paragraph 3 of the Court’s Standing
Order. Accordingly, counsel is ordered to show cause in writing by May 28, 2021 why the Court
should not impose sanctions in the amount of $750.00 for violating the Court's Standing Order. No
oral argument on this matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ.
P. 78; Local Rule 7-15. The Order to Show Cause will stand submitted upon the filing of the
response to the Order to Show Cause. Failure to respond to the Order to Show Cause will result
in the imposition of sanctions. In addition, counsel shall file the required Declaration on or before
May 28, 2021.


         IT IS SO ORDERED.




(Rev. 5/18/21)                                                                 Initials of Deputy Clerk sr
